Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed August 9, 2022.

3.	Claims 1-14 have been examined and are pending with this action.


Response to Arguments
4.	Applicant’s arguments, see Remarks, filed August 9, 2022, with respect to the rejection(s) of claim(s) 1-4, 7-11 and 14 under 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shazeer. (US 2020/0042875) [Provisional Application No. 62/714,586] and Official Notice, with respect to claims 1-3 and 8-10.  Claims 4-7 and 11-14 have been newly objected to.  This action is Non-Final.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5	Claim(s) 8-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claim 8 recites, “a non-transitory computer memory comprising: a data structure” including records, and after determining data, a record “is used” for generating tensors.  This judicial exception is not integrated into a practical application because nothing in the claims precludes the determining step from practically being performed by the human mind or by a human on a piece of paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these limitations are a mental process.  The claim recites the “data structure” is “for machine learning based on tensors” by fails to recite any of the claimed steps being performed by any specialized computer much less any generic computing device.  This is an abstract idea.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
Accordingly, analysis of claim(s) 8 show:
STEP 1: Statutory Categories
Is the claim directed to a process, machine, manufacture, or composition of matter?
Yes, according to MPEP 2106(1), claim 8 is directed to a process and therefore directed to one of the four patent-eligible subject categories.

STEP 2: Judicial Exceptions
(Revised) Step 2A includes a two-prong test.
	Prong One: Does the claim recite an abstract idea, law of nature or natural phenomena?
	Yes, claim 8 recites the abstract idea of data stored in computer memory including records and based on the record, generating first tensor and generating second tensor. Claim 8 recites the abstract idea generating tensors.  These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers actions of the mind, but for the recitation of a memory.  That is other than recited “computer memory”, nothing in the claim element precludes the steps from practically being performed in the mind or on canvas with a pen or a pencil.
	Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, claim 8 does not integrate the judicial exception into a practical application.  .

Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are NOT indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
	(Emphasis Added)

Since an abstract idea is present in the claim, the analysis continues to STEP 2B.
STEP 2B: If an abstract idea is present in the claim, it must be determined whether any element or combination of the elements, in the claim is sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. In other words, are there other limitations in the claim that show a patent-eligible application of the abstract idea, e.g., more than a mere instruction to apply the abstract idea?
No, as discussed with respect to Step 2A Prong Two, the elements in the claim amount to no more than mere instructions to apply the exception using a computer memory. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer memory cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  Here, the generating step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the network appliance is anything other than a generic, off-the-shelf computer component, and the Versata Dev. Group, Inc. v. SAP Am., Inc., court decisions cited in MPEP 2106.05(d)(II) indicate that mere storing and retrieving (utility) information in memory is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner, as it is in this instance. 
For these reasons, there is no inventive concept in claim 8 and thus it is ineligible.

	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shazeer. (US 2020/0042875) [Provisional Application No. 62/714,586] in view of Official Notice.

INDEPENDENT:
As per claim 1, Shazeer teaches a machine learning method comprising: 
acquiring data; 
in response to determining in accordance with the data, generating a first tensor on a basis of a record and parameters associated with elements included in the record (see Shazeer, Abstract: “receiving specification data that specifies a distribution of tensor computations among a plurality of computing devices, wherein each tensor computation (i) is defined to receive, as input, one or more respective input tensors each having one or more respective input dimensions, (ii) is defined to generate, as output, one or more respective output tensors each having one or more respective output dimensions, or both, wherein the specification data specifies a respective layout for each input and output tensor that assigns each dimension of the input or output tensor to one or more of the plurality of computing devices; assigning, based on the layouts for the input and output tensors, respective device-local operations to each of the computing devices; and causing the tensor computations to be executed”; and Shazeer Provisional-62/714,586, page 1, line 27-page 2, line 5: “the system allows users to submit specification data that specifies the layout of the tensors involved in the tensor computations, i.e., how each dimension of each tensor involved in the tensor computations should be distributed across the computing devices… the process may include generating latent factors based on a multi-mode tensor and choose a set of tensor entries of the multi-mode tensor”); 
in response to determining additional data, modifying the parameters, and generating a second tensor on a basis of an second record and the modified parameters (see Shazeer, [0010]: “The system can then cause the tensor computations to be executed repeatedly on different batches of training data to repeatedly update the parameters of the machine learning model in order to train the model to convergence or until some other criteria are satisfied”; and Shazeer Provisional-62/714,586, page 2, lines 16-18: “The system can then cause the tensor computations to be executed repeatedly on different batches of training data to repeatedly update the parameters of the machine learning model in order to train the model to convergence or until some other criteria are satisfied”); and 
generating a model by machine learning based on the first tensor and the second tensor (see Shazeer, [0081]: “The computation system 100 can generate computation layouts for computation graphs representing a Transformer sequence-to-sequence model. A sequence-to-sequence model is a type of machine learning model that receives an input sequence, e.g., of words in one language, and generates an output sequence from the input sequence, e.g., a translation of the input sequence into another language”; and Shazeer Provisional-62/714,586, page 2, lines 13-18: “When the tensor computations are operations for training a machine learning model, the user can specify the layout for each tensor that is processed, i.e., received or generated, during an iteration of a machine learning training procedure performed for a batch of training data. The system can then cause the tensor computations to be executed repeatedly on different batches of training data to repeatedly update the parameters of the machine learning model in order to train the model to convergence or until some other criteria are satisfied”).
Although Shazeer teaches tensors represent dimensions (see Shazeer, Abstract: “one or more respective input tensors each having one or more respective input dimensions”), Shazeer does not explicitly teach the acquired data is data including attendance records of employees and information indicating which employee has taken a leave of absence from work; the determined data is that a first employee of the employees has not taken a leave of absence in accordance with the data; data that the first tensor is based on is attendance record of the first employee and parameters associated with elements included in the attendance record; the second determined data is that a second employee of the employees has taken a leave of absence in accordance with the data; and the data that the second tensor is based on is attendance record of the second employee and the parameters.
The examiner takes Official Notice.  These differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  Data is subjective.  The data will be acquired; the first tensor will be generated; the second tensor will be generated; and the machine-learning model will be generated based on first tensor and second tensor regardless of the data.  Furthermore, applying attendance records for analysis and prediction are well-known, routine, and conventional and have been applied in past studies prior to the invention of a generic computer.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the invention was made to modify the system of Shazeer to include data representing attendance records of employees because such data does not functionally relate to the steps in the method claimed, because the subjective interpretation of the data does not patentably distinguish the claimed invention, and because Shazeer teaches in paragraph [0010]: “repeatedly update the parameters of the machine learning model in order to train the model to convergence or until some other criteria are satisfied”, emphasis added).

As per claim 8, Shazeer teaches a non-transitory computer memory comprising: 
a data structure stored in the computer memory for machine learning based on tensors (see Shazeer, [0038]: “For example, an operation can be represented by one or more weight values stored in a corresponding weight tensor. Each of the computing devices can be configured to execute an operation, e.g., matrix multiplication, by multiplying all or part of an input tensor with all or part of a weight tensor. By specifying a layout for the weight tensor, operations can be distributed across computing devices of a mesh in the same manner that tensors storing input or output data are distributed”; and Shazeer Provisional-62/714,586, page 1, lines 17-18: “Each computing device includes at least one processor and memory for storing tensors”), the data structure including: 
wherein 
when it is determined in accordance with information, a first record is used for generating a first tensor on a basis of parameters associated with elements included in the first record (see Shazeer, Abstract: “receiving specification data that specifies a distribution of tensor computations among a plurality of computing devices, wherein each tensor computation (i) is defined to receive, as input, one or more respective input tensors each having one or more respective input dimensions, (ii) is defined to generate, as output, one or more respective output tensors each having one or more respective output dimensions, or both, wherein the specification data specifies a respective layout for each input and output tensor that assigns each dimension of the input or output tensor to one or more of the plurality of computing devices; assigning, based on the layouts for the input and output tensors, respective device-local operations to each of the computing devices; and causing the tensor computations to be executed”; and Shazeer Provisional-62/714,586, page 1, line 27-page 2, line 5: “the system allows users to submit specification data that specifies the layout of the tensors involved in the tensor computations, i.e., how each dimension of each tensor involved in the tensor computations should be distributed across the computing devices… the process may include generating latent factors based on a multi-mode tensor and choose a set of tensor entries of the multi-mode tensor”), and 
when it is determined that in accordance with another information, an second record is used for generating a second tensor on a basis of other parameters modified from the parameters (see Shazeer, [0010]: “The system can then cause the tensor computations to be executed repeatedly on different batches of training data to repeatedly update the parameters of the machine learning model in order to train the model to convergence or until some other criteria are satisfied”; and Shazeer Provisional-62/714,586, page 2, lines 16-18: “The system can then cause the tensor computations to be executed repeatedly on different batches of training data to repeatedly update the parameters of the machine learning model in order to train the model to convergence or until some other criteria are satisfied”).
Although Shazeer teaches tensors represent dimensions (see Shazeer, Abstract: “one or more respective input tensors each having one or more respective input dimensions”), Shazeer does not explicitly teach the acquired data is data including attendance records of employees and information indicating which employee has taken a leave of absence from work; the determined data is that a first employee of the employees has not taken a leave of absence in accordance with the data; data that the first tensor is based on is attendance record of the first employee and parameters associated with elements included in the attendance record; the second determined data is that a second employee of the employees has taken a leave of absence in accordance with the data; and the data that the second tensor is based on is attendance record of the second employee and the parameters.
The examiner takes Official Notice.  These differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  Data is subjective.  The data will be acquired; the first tensor will be generated; the second tensor will be generated; and the machine-learning model will be generated based on first tensor and second tensor regardless of the data.  Furthermore, applying attendance records for analysis and prediction are well-known, routine, and conventional and have been applied in past studies prior to the invention of a generic computer.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the invention was made to modify the system of Shazeer to include data representing attendance records of employees because such data does not functionally relate to the steps in the method claimed, because the subjective interpretation of the data does not patentably distinguish the claimed invention, and because Shazeer teaches in paragraph [0010]: “repeatedly update the parameters of the machine learning model in order to train the model to convergence or until some other criteria are satisfied”, emphasis added).

DEPENDENT:
As per claim 2, which depends on claim 1, Shazeer further teaches wherein the generating of the model includes: generating a first core tensor based on the first tensor and a second core tensor based on the second tensor (see Shazeer, Abstract: “is defined to generate, as output, one or more respective output tensors each having one or more respective output dimensions, or both”; [0023]: “a 512-core tensor processing unit (“TPU”) cluster with a 16×16×2 toroidal network interconnect can be represented as”; and Shazeer Provisional-62/714,586, page 1, lines 27-30: In particular, the system allows users to submit specification data that specifies the layout of the tensors involved in the tensor computations, i.e., how each dimension of each tensor involved in the tensor computations should be distributed across the computing devices”), and 
generating the model based on the first core tensor and the second core tensor (see Shazeer, [0081]: “The computation system 100 can generate computation layouts for computation graphs representing a Transformer sequence-to-sequence model. A sequence-to-sequence model is a type of machine learning model that receives an input sequence, e.g., of words in one language, and generates an output sequence from the input sequence, e.g., a translation of the input sequence into another language”; and Shazeer Provisional-62/714,586, page 2, lines 13-18: “When the tensor computations are operations for training a machine learning model, the user can specify the layout for each tensor that is processed, i.e., received or generated, during an iteration of a machine learning training procedure performed for a batch of training data. The system can then cause the tensor computations to be executed repeatedly on different batches of training data to repeatedly update the parameters of the machine learning model in order to train the model to convergence or until some other criteria are satisfied”).
As per claim 3, which depends on claim 1, Shazeer further teaches wherein the generated model is a neural network configured to output a value indicating a possibility that a third employee takes a leave of absence in response to receiving an attendance record of the third employee (see Shazeer, [0003]: “Neural networks are machine learning models that employ one or more layers of nonlinear units to predict an output for a received input”; and Shazeer Provisional-62/714,586, page 1, lines 7-8: “Neural networks are machine learning models that employ one or more layers of nonlinear units to predict an output for a received input”).
As per claim 9, which depends on claim 8, Shazeer further teaches wherein the first tensor is used for generating a first core tensor, the second tensor is used for generating a second core tensor, and the first core tensor and the second core tensor are using for generating a model by machine learning (see Claim 2 rejection above).
As per claim 10, which depends on claim 9, Shazeer further teaches wherein the generated model is a neural network configured to output a value indicating a possibility that a third employee takes a leave of absence in response to receiving an attendance record of the third employee (see Claim 3 rejection above).


Allowable Subject Matter
7.	Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: 
Although the prior art of record teaches apply weights for various to different layouts (see), prior art of record fails to does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “wherein the generating of the second tensor includes: referring to a weighting rule for a treatment- experienced person who has a past experience of receiving medical treatment and has been reinstated, modifying the parameters of the elements associated with any of a date, a month, and attendance status including in the attendance records in the data of the treatment-experienced person among in the data of the second employee, and leaving the parameters of the elements unchanged for the data of the second employee excluding the treatment-experienced person” as recited in dependent claims 4 and 11.
	Claims 5-7 and 12-14 would be allowable because they directly or indirectly depend on allowable claims 4 and 11, respectively.


Conclusion
8.	For the reasons above, claims 1-3 and 8-10 have been rejected, claims 4-7 and 11-14 have been objected to, and claims 1-14 remain pending.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443